Exhibit 10.12
AIRCRAFT TIME SHARING AGREEMENT
     This AIRCRAFT TIME SHARING AGREEMENT (“Agreement”), dated as of this 4th
day of May 2009, is by and between Motorola, Inc. with its principal address at
1303 East Algonquin Road, Schaumberg, Illinois 60196 (“Owner”) and Sanjay K. Jha
(“Lessee”).
RECITALS
     WHEREAS, Owner owns the aircraft listed in Schedule 1 hereto (the
“Aircraft”);
     WHEREAS, Lessee desires to lease the Aircraft from Owner and Owner is
willing to lease the Aircraft to Lessee;
     WHEREAS, Owner and Lessee have agreed on the lease of the Aircraft under a
time sharing arrangement the terms and conditions of which are set forth herein;
     WHEREAS, this Agreement is entered into in recognition of and in compliance
with the applicable provisions of U.S. Code of Federal Regulations 14 C.F.R.
§91.501(c)(1).
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the parties hereto agree as follows:
ARTICLE 1: LEASE OF AIRCRAFT; TERM
     1.1 Lease of Aircraft. Subject to the terms and conditions herein, Owner
shall lease the Aircraft to Lessee from time to time with a flight crew for the
operation thereof, for all flights pursuant to the provisions of this Agreement
from and after January 1, 2009, as and when required by Lessee so long as the
Aircraft is not otherwise employed on behalf of Owner. Lessee’s use of the
Aircraft shall constitute a non-exclusive lease.
     1.2 Term. The lease of the Aircraft under the terms and provisions of this
Agreement shall become effective upon the date and time the Aircraft is
delivered to Lessee and the Aircraft shall upon delivery, without further deed
of lease or transfer, pass under and become subject to the terms and conditions
of this Agreement. The Aircraft shall be deemed re-delivered to Owner upon the
conclusion of each flight which Owner operates on behalf of Lessee.

 



--------------------------------------------------------------------------------



 



ARTICLE 2: PERMISSIBLE CHARGES; TAXES
     2.1 Fees and Charges. As consideration for the lease of the Aircraft,
Lessee shall pay up to the following charges to Owner on a flight-by-flight
basis following the completion of each flight with the Aircraft:

  (a)   Fuel, oil, lubricants and other additives;     (b)   Travel expenses of
the crew, including fuel, lodging, and ground transportation;     (c)   Hangar
and tie-down costs away from the aircraft’s base of operation;     (d)  
Insurance obtained for the specific flight;     (e)   Landing fees, airport
taxes, and similar assessments;     (f)   Customs, foreign permit, and similar
fees directly related to the flight, if applicable;     (g)   In-flight food and
beverages;     (h)   Passenger ground transportation;     (i)   Flight planning
and weather contract services; and     (j)   An additional charge equal to
100 percent of the expenses listed in Section 2.1(a).

     The maximum amount which Lessee shall reimburse Owner for each use of the
Aircraft subject to this Agreement is set forth in Schedule 1 hereto. Under no
circumstances shall the compensation paid by the Lessee to the Owner under this
agreement exceed the amounts permissible under 14 C.F.R. §91.501(d).
     2.2 Invoice and Payment. Within thirty (30) business days following the
completion of each flight of the Aircraft on behalf of Lessee, Owner shall
invoice Lessee for the charges determined by the parties and on record in the
Motorola Aviation Department; provided, however, those charges shall not exceed
the total charges specified in Section 2.1. Lessee shall pay the amount stated
in the invoice within ten (10) business days following its receipt.
     2.3 Taxes. The payment of any compensation in connection with the flights
conducted on behalf of Lessee under this agreement is subject to federal
transportation excise tax as provided under 29 U.S.C. §4261. Owner shall be
responsible for the payment of any and all federal transportation excise taxes
in connection with this Agreement. All other federal, state, or local taxes,
duties or assessments imposed on the charges specified in Section 2.1 shall be
the responsibility of Owner.
ARTICLE 3: DELIVERY AND REDELIVERY OF AIRCRAFT
     3.1 Scheduling of Aircraft. Whenever possible, Lessee shall request use of
the Aircraft no less than twenty-four (24) hours prior to the requested
departure time. All requests for the use of the Aircraft shall be submitted in
writing to the Motorola Aviation Department.

-2-



--------------------------------------------------------------------------------



 



Each such request shall specify the name of the Lessee, the date of departure,
the date of return, the point of origin and the destination, the number and name
of all passengers and emergency contact information for each passenger which
shall not be another passenger on the same flight. Owner shall have final and
exclusive authority over the scheduling of the Aircraft.
     3.2 Delivery and Redelivery of Aircraft. Delivery and redelivery of the
Aircraft by one party to the other party shall ordinarily be made at Chicago
Executive Airport, in Palwuakee, Illinois; provided, however, that delivery
and/or redelivery of the Aircraft may be made at such other airport as shall be
agreed upon by the parties.
ARTICLE 4: FLIGHT CREWS AND FLIGHT OPERATIONS
     4.1 Flight Crews. Owner shall provide a complete flight crew for the
operation of the Aircraft during the lease of the Aircraft to Lessee under this
Agreement. Each member of such flight crew shall be duly licensed and qualified
to operate the Aircraft in accordance with the regulations and requirements of
the Federal Aviation Administration (“FAA”).
     4.2 Operational Control. Owner shall at all times have operational control
over all flights performed under this Agreement and shall be solely responsible
for compliance with all applicable FAA regulations. The Lessee shall have the
right to determine the schedules and destination of a flight while the Aircraft
is being operated on behalf of Lessee, provided however that the
pilot-in-command shall have sole authority to determine whether a flight may be
safely operated and to initiate and terminate flights. Lessee undertakes to
accept all decisions of the pilot-in-command regarding the operation of the
Aircraft.
     4.3 Operation of Aircraft. Owner shall operate the Aircraft in a safe and
reasonable manner and at all times in compliance with all applicable laws and
regulations, including, without limitation, the rules and regulations of the
FAA.
ARTICLE 5: MAINTENANCE
     5.1 Aircraft Maintenance. During the term of this Agreement, Owner shall
service and repair the Aircraft so as to:

  (a)   maintain the Aircraft in good operating condition;     (b)   keep the
Aircraft duly certified as airworthy at all times under the regulations of the
FAA;     (c)   maintain the Aircraft in accordance with the standards prescribed
by applicable law as the same may be in effect from time to time; and     (d)  
maintain all records, logs and other documents required to be maintained with
respect to the Aircraft.

-3-



--------------------------------------------------------------------------------



 



     5.2 Maintenance Scheduling. All maintenance and inspections of the Aircraft
shall have priority in scheduling the operation of the Aircraft on behalf of
Lessee, unless such maintenance and inspections may be deferred in accordance
with applicable FAA regulations and recommended manufacturer maintenance
procedures.
ARTICLE 6: REPRESENTATIONS AND WARRANTIES
     6.1 Owner Representations and Warranties. Owner represents and warrants to
Lessee as follows:

  (a)   Owner has title to the Aircraft and has all necessary authority to enter
into this Agreement for the lease of the Aircraft to Lessee; and     (b)   Owner
has not entered into this Agreement for the purpose of engaging in the sale of
air transportation services for compensation or hire in contravention of the
rules and regulations of the FAA.

     6.2 Lessee Representations and Warranties. Lessee represents and warrants
to Owner as follows:

  (a)   Lessee has all necessary authority to enter into this Agreement for the
lease of the Aircraft from Owner; and     (b)   Lessee has not entered into this
Agreement for the purpose of engaging in the sale of air transportation services
or for compensation or hire in contravention of the rules and regulations of the
FAA.

ARTICLE 7: INSURANCE
     7.1 Insurance. Owner shall provide and maintain Aircraft third party
aviation legal liability insurance in an amount not less than Two Hundred Fifty
Million Dollars ($250,000,000). Such insurance shall include the following
provisions:

  (a)   Lessee shall be named as an additional insured;     (b)   Such insurance
shall be primary without any right of contribution from any insurance carried by
the Lessee;     (c)   The underwriter of such insurance shall waive any right of
subrogation with respect to potential claims against Lessee.

     7.2 Indemnification. Owner hereby indemnifies and agrees to hold Lessee
harmless from and against any and all liabilities, claims, demands, suits,
judgments, damages, losses, costs and expenses (including reasonable legal
expenses and attorneys’ fees) for or on account of or in any way connected with
injury to or death of any persons whomsoever or loss of or damage to property
arising out of (i) the use or operation of the Aircraft under this Agreement or
in any way

-4-



--------------------------------------------------------------------------------



 



connected with this Agreement including but not limited to the Aircraft and
related equipment or (ii) the performance or nonperformance by Owner of its
responsibilities under this Agreement, unless such loss or damage results from
the gross negligence or willful misconduct of Lessee.
ARTICLE 8: TERMINATION
     8.1 Termination by Owner. Owner shall have the right to terminate this
Agreement with immediate effect upon written notice to Lessee. This Agreement
shall automatically terminate upon the cessation of Lessee’s employment by
Owner.
ARTICLE 9: MISCELLANEOUS
     9.1 Governing Law. This Agreement shall be construed and performance hereof
shall be determined in accordance with laws of the State of Illinois (excluding
conflict of laws principles).
     9.2 Severability. If any provision of this Agreement becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired.
     9.3 Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart constituting an original hereof.
ARTICLE 10: TRUTH-IN-LEASING
     10.1 Truth-in-Leasing. THE AIRCRAFT SUBJECT TO THIS TIME SHARING AGREEMENT
HAS BEEN MAINTAINED AND INSPECTED IN ACCORDANCE WITH PART 91 OF THE FEDERAL
AVIATION REGULATIONS DURING THE TWELVE (12) MONTHS PRECEDING THE EFFECTIVE DATE
HEREOF AND THE OWNER HERETO CERTIFY THAT FOR THE PURPOSES OF THE OPERATION TO BE
CONDUCTED PURSUANT TO THIS AGREEMENT THE AIRCRAFT IS IN FULL COMPLIANCE WITH THE
APPLICABLE MAINTENANCE AND INSPECTION REQUIREMENTS OF SAID PART 91. THE NAME AND
ADDRESS OF THE PARTY RESPONSIBLE FOR THE OPERATIONAL CONTROL OF THE AIRCRAFT FOR
THE TERM OF THIS AGREEMENT IS MOTOROLA, INC., 1303 EAST ALGONQUIN ROAD,
SCHAUMBERG, ILLINOIS 60196 AND SAID PARTY HEREBY CERTIFIES THAT IT UNDERSTANDS
ITS RESPONSIBILITY TO COMPLY WITH APPLICABLE FEDERAL AVIATION REGULATIONS. AN
EXPLANATION OF THE FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FEDERAL AVIATION
ADMINISTRATION FLIGHT STANDARDS DISTRICT OFFICE.

-5-



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the 4th day of May 2009.

                      MOTOROLA, INC.           LESSEE    
 
                   
 
                     /s/Greg A. Lee            /s/ Sanjay K. Jha                
 
Name:
  Greg A. Lee           Name: Sanjay K. Jha    
Title:
  Senior Vice President,
Human Resources                

-6-



--------------------------------------------------------------------------------



 



SCHEDULE 1
AIRCRAFT SUBJECT TO THE TIME SHARING AGREEMENT

     
Aircraft
   
 
   
Dassault Falconjet 50EX
   
 
   
Gulfstream G450
   
 
   
Gulfstream G450
   
 
   
Gulfstream G550
   

 